Title: To Thomas Jefferson from Samuel Hanson, 11 February 1803
From: Hanson, Samuel
To: Jefferson, Thomas


          
            Sir, 
            Feby 11th. 1803
          
          It is believed, generally, that John M. Gantt, one of the Commissioners of Bankruptcy for this county, will be appointed to a Judgeship in one of the districts of Maryland. In case of this event, I beg leave to recommend as a candidate for the place of Commissioner of Bankruptcy, Nicholas King, of this city—.
          Presuming that you are acquainted with Mr. King’s character and pretensions, I have only to solicit you to excuse the liberty I take in his behalf; a liberty to which I am prompted merely by my desire to serve a worthy man, in indigent circumstances. 
          with great respect, I am, Sir, Your most obedt.
          
            S Hanson of Saml
          
        